lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2358 DisCip|inary DoCket No. 3

Petitioner : No. 2 DB 2017
v. : Attorney Registration No. 93330
JASON R. TAYLOR, : (Fayette County)
Respondent
ORDER

 

PER CUR|AM

AND NOW, this 16th day of l\/|arch, 2017, upon consideration of the
Recommendation of the Disciplinary Board, Jason R. Taylor is placed on temporary
suspension until further action loy this Court. See Pa.R.D.E. 208(f)(5). He shall comply
with the provisions of Pa.R.D.E. 217.

Respondent’s rights to petition for dissolution or amendment of this Order and to
request accelerated disposition of charges underlying this order are specifically
preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

The Order constitutes an imposition of public discipline within the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.